DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 1 and 12 is/are allowable because the Prior Art of record fails to show or render obvious determining that the first resource is reserved for at least one sidelink transmission scheduled via the first sidelink scheduling mode; evaluating availability of resources in the resource pool based on a determination that the first resource is reserved for the at least one sidelink transmission scheduled via the first sidelink scheduling mode, wherein: availability of the first resource is determined based on a comparison of a first measurement to a first threshold, and availability of the second resource is determined based on a comparison of a second measurement to a second threshold; and re-selecting the second resource in the resource pool based on the evaluated availability of resources in combinations set forth in the respective claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Han et al. (US 2020/0374859 A1) and Thomas et al. (US 2020/0196279 A1) are cited to show a RESOURCE POOL SHARING BETWEEN NETWORK SCHEDULED UE AND AUTONOMOUS SCHEDULED UE TRANSMISSIONS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY MUI/Primary Examiner, Art Unit 2464